                Case 3:20-cv-00891-BR        Document 25     Filed 10/29/20     Page 1 of 3




     Nicholas M. M. Drum, OSB #063167
     Dayna J. Christian, OSB #973360
     Immix Law Group PC
     600 NW Naito Parkway, Suite G
     Portland, Oregon 97209
     Phone: (503) 802-5533
     E-Mail: nick.drum@immixlaw.com
     E-Mail: dayna.christian@immixlaw.com

     Attorneys for Plaintiff Billups, Inc.




                                  UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                         PORTLAND DIVISION


    BILLUPS, INC., an Oregon corporation,            Case No.: 3:20-CV-00891

                           Plaintiff,
                                              PLAINTIFF BILLUPS, INC.’S
           v.                                 CONSENTED MOTION FOR
                                              EXTENSION OF TIME TO FILE
    AMBASSADOR TECHNOLOGIES, INC. dba RESPONSE TO DEFENDANTS EAZE
    BYPROXIE, a foreign corporation;          TECHNOLOGIES INC. AND
    HOMETOWN HEART, a foreign corporation; HOMETOWN HEART’S MOTION TO
    EAZE TECHNOLOGIES INC., a foreign         DISMISS THE FIRST AMENDED
    corporation; and HERBAN INDUSTRIES CA COMPLAINT
    LLC, a foreign limited liability company,
                                              UNOPPOSED
                          Defendants.



                                 LOCAL RULE 7-1 CERTIFICATION

           Pursuant to Local Rule (“LR”) 7-1, counsel for Plaintiff Billups, Inc. (“Plaintiff”)

    certifies that prior to filing this Consented Motion for Extension of Time to File Response to

    Defendants Eaze Technologies Inc. and Hometown Heart’s Motion to Dismiss the First

    Amended Complaint (“Motion”), counsel made a good faith effort to confer with counsel for



Page 1 – PLAINTIFF BILLUPS, INC.’S CONSENTED MOTION FOR EXTENSION OF             Immix Law Group PC
TIME TO FILE RESPONSE TO DEFENDANTS EAZE TECHNOLOGIES, INC. AND                  600 NW Naito Parkway, Suite G
                                                                                 Portland, OR 97209
HOMETOWN HEART’S MOTION TO DISMISS THE FIRST AMENDED COMPLAINT                   Telephone: 503-802-5533
                                                                                 Facsimile: 503-802-5351
             Case 3:20-cv-00891-BR          Document 25        Filed 10/29/20     Page 2 of 3




    Defendants Eaze Technologies Inc. (“Eaze”) and Hometown Heart (“HTH”). Those good faith

    conferrals resulted in the agreement that underlies this consented Motion.

                                                 MOTION

           Pursuant to LR 29-1(b), Plaintiff hereby moves the Court for an extension of time in

    which to respond to Defendants Eaze and HTH’s Motion to Dismiss the First Amended

    Complaint (the “Motion to Dismiss”), which was filed and served on October 19, 2020.

    Pursuant to LR 7-1(e)(1), Plaintiff’s response to the Motion to Dismiss is due on November 2,

    2020. Plaintiff respectfully requests an extension to December 4, 2020 in which to file and serve

    its’ response to the Motion to Dismiss. The requested extension is necessary because Plaintiff’s

    counsel has multiple pre-trial deadlines, briefing due dates, and a one-week arbitration hearing in

    another matter between the date on which the Motion to Dismiss was filed and the requested

    December 4, 2020 due date. This Motion is not made for purposes of delay.

           This Motion is made on consent, and neither Eaze nor HTH opposes the requested

    extension. Defendants Ambassador Technologies, Inc., and Herban Industries CA LLC have not

    yet entered an appearance; accordingly, their position on this Motion is unknown.

                                              CONCLUSION

           Good cause exists to grant Plaintiff’s Motion requesting an extension through December

    4, 2020 in which to respond to the Motion to Dismiss. Further, this extension is consented to by

    all parties that have appeared in this case. Accordingly, Plaintiff respectfully requests that this

    consented Motion be granted.

           DATED this 29th day of October 2020.

                                                       IMMIX LAW GROUP PC

                                                     By:_____________ _________________
                                                       Nicholas M. M. Drum, OSB #063167
                                                       Dayna J. Christian, OSB #973360
                                                       E-Mail: nick.drum@immixlaw.com
                                                       Attorneys for Plaintiff

Page 2 – PLAINTIFF BILLUPS, INC.’S CONSENTED MOTION FOR EXTENSION OF               Immix Law Group PC
TIME TO FILE RESPONSE TO DEFENDANTS EAZE TECHNOLOGIES, INC. AND                    600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
HOMETOWN HEART’S MOTION TO DISMISS THE FIRST AMENDED COMPLAINT                     Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
             Case 3:20-cv-00891-BR        Document 25       Filed 10/29/20   Page 3 of 3




                                   CERTIFICATE OF SERVICE
         I hereby certify that on October 29, 2020 I served a true copy of the foregoing PLAINTIFF

    BILLUPS, INC.’S CONSENTED MOTION FOR EXTENSION OF TIME TO FILE

    RESPONSE TO DEFENDANTS EAZE TECHNOLOGIES, INC. AND HOMETOWN

    HEART’S MOTION TO DISMISS THE FIRST AMENDED COMPLAINT on the

    individuals listed below, by way of the method indicated:


    Steven C. Berman                                                         Via E-Mail
    Lydia Anderson-Dana
    Stoll Stoll Berne Lokting & Shlachter P.C.
    209 SW Oak Street, Suite 500
    Portland, OR 97204
    (503) 277-1600
    sberman@stollberne.com
    landersondana@stollberne.com

    Paul Llewellyn (admitted pro hac vice)                                   Via E-Mail
    Evangeline A.Z. Burbidge (admitted pro hac vice)
    Amy Kashiwabara (admitted pro hac vice)
    Lewis & Llewellyn, LLP
    601 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    (415) 800-0592
    PLlewellyn@lewisllewellyn.com
    eburbidge@lewisllewellyn.com
    akashiwabara@lewisllewellyn.com

    Attorneys for Defendants Hometown Heart and Eaze Technologies, Inc.


                                                 IMMIX LAW GROUP PC


                                                  __________________________________
                                                 Nicholas M. M. Drum, OSB No. 063167
                                                 Dayna J. Christian, OSB No. 973360
                                                 Immix Law Group PC
                                                 600 NW Naito Parkway, Suite G
                                                 Portland, Oregon 97209
                                                 Phone: (503) 802-5533
                                                 E-Mail: dayna.christian@immixlaw.com
                                                 E-Mail: nick.drum@immixlaw.com
                                                 Attorneys for Plaintiff

Page 1 – CERTIFICATE OF SERVICE                                               Immix Law Group PC
                                                                              600 NW Naito Parkway, Suite G
                                                                              Portland, OR 97209
                                                                              Telephone: 503-802-5533
                                                                              Facsimile: 503-802-5351
